799 So. 2d 441 (2001)
R.B., Father of J.B., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D01-181.
District Court of Appeal of Florida, Fifth District.
November 16, 2001.
*442 Ryan Thomas Truskoski of RyanThomas Truskoski, P.A., Orlando, for Appellant.
James A. Sawyer, Jr., Kissimmee, for Appellee.
PALMER, J.
R.B. (father) appeals the order of the trial court adjudicating his daughter to be dependent and placing her in shelter care. Finding no abuse of discretion, we affirm.
The father contends that the trial court erred in finding dependency on the basis of abandonment, when the petition for dependency did not reference abandonment. The father's position is unfounded because the petition for dependency alleged generally that the parents had abused and neglected the child, and the trial court stated on the record that the child was found dependent based upon the father's neglect.
The father also argues that this court erred when it dismissed his first appeal based upon a determination that the trial court's order finding his daughter dependent but withholding an adjudication of dependency was not a final, appealable order. Although both parties recognize that this issue is now moot, both request appellate review because of an apparent inconsistency in the manner in which our court has addressed this issue. See Enterprise Leasing Co. v. Jones, 789 So. 2d 964 (Fla.2001) (holding that the court can properly address an issue which, although moot, is likely to recur). We agree that appellate review is warranted and take this opportunity to reiterate that a trial court order finding a child dependent but withholding an adjudication of dependency is properly reviewable by this court pursuant to rule 9.030(b)(1)(A) of the Florida Rules of Appellate Procedure. See F.R. v. Dep't of Children & Families, 763 So. 2d 478 (Fla. 5th DCA 2000); K.S. v. Dep't of Children & Families, 760 So. 2d 1068 (Fla. 5th DCA 2000).
AFFIRMED.
GRIFFIN and PLEUS, JJ., concur.